Ford, J.
Relator is held under a commitment of a city' magistrate, after examination, on a charge of felony. The crime charged is one in which, by statute, the testimony of the complainant must be corroborated to justify a conviction. It was conceded by relator’s counsel upon the argument that the testimony of complainant upon the examination covered *109all the requisite elements of the crime charged. Eelator’s counsel contends that there - was no legal corroboration. Upon that phase of the ease, I agree with him. Nevertheless I am of the opinion that the writ must be dismissed. In the case of People ex rel. Perkins v. Moss, 187 N. Y. 410, principally relied upon by relator, the court held that the writ should have been sustained because there was no legal evidence of the commission of the crime charged on account of lack of proof of intent — an essential element of the alleged larceny. Here there is no such hiatus. Lack of corroborative testimony becomes essential upon the trial only, and the Perkins case does not change the rule in this regard.
The writ is dismissed and the prisoner remanded.
Writ dismissed.